                                          Case 5:18-cv-05459-NC Document 161 Filed 08/19/21 Page 1 of 1




                                   1
                                   2
                                   3
                                   4                               UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                   7    JESSE BOSWORTH,
                                                                                       Case No. 18-cv-05459 NC
                                   8                  Plaintiff,
                                                                                       ORDER RE: JUROR DISMISSALS
                                   9           v.                                      FOR CAUSE, ROUND TWO
                                  10    CITY OF SAN JOSE, and others,
                                  11                  Defendants.
Northern District of California




                                  12
 United States District Court




                                  13          All parties having consented (see ECF 158, 159, 160), the Court excuses the
                                  14   following prospective jurors for cause (hardship): Nos. 2, 5, 25, 26, 29, 38, 41, and 44.
                                  15   These prospective jurors will be notified by the Court’s jury administrator.

                                  16          IT IS SO ORDERED.

                                  17
                                  18   Dated: August 19, 2021                    _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  19                                                   United States Magistrate Judge
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
